 

EXHIBIT 10.01

 



THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.

 

SECURE LUGGAGE SOLUTIONS INC.  

CONVERTIBLE PROMISSORY NOTE 

 

$3,000.00

 

August 13, 2014
Phoenix, Arizona

 

1.  Principal and Interest.

 

1.1  Secure Luggage Solutions Inc., a Delaware corporation (the "Company"), for
value received, hereby promises to pay to the order of Raoul Taylor (the
"Investor" or the "Holder") the sum of Three Thousand dollars ($3,000.00) at the
time and in the manner hereinafter provided.

 

1.2  This Promissory Note (the "Note") shall bear no interest and is payable
upon demand.

 

1.3  Upon payment in full of the principal hereof, this Note shall be
surrendered to the Company for cancellation.

 

1.4  The principal of on this Note shall be payable at the principal office of
the Company and shall be forwarded to the address of the Holder hereof as such
Holder shall from time to time designate.

 

2.  Event of Default.  The occurrence of any one or more of the following events
(regardless of the reason therefor), shall constitute an "Event of Default"
hereunder:

 

(a)  The Company shall fail to make any payment of principal or any other amount
owing in respect of, the Note when declared due and payable, and such failure
shall have remained unremedied for a period of five (5) business days.

 

(b)  A case or proceeding shall have been commenced against the Company in a
court having competent jurisdiction (i) seeking a decree or order in respect of
the Company under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other applicable federal, state or foreign bankruptcy
or other similar law, (ii) appointing a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of the Company or of any
substantial part of its properties, or (iii) ordering the winding-up or
liquidation of the affairs of the Company, and any such case or proceeding shall
remain undismissed or unstayed for sixty (60) consecutive days or such court
shall enter a decree or order granting the relief sought in such case or
proceeding.

 

(c)  The Company shall (i) file a petition seeking relief under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
applicable federal, state or foreign bankruptcy or other similar law,
(ii) consent to the institution of proceedings thereunder or to the filing of
any such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
the Company or of any substantial part of its properties, or (iii) fail
generally to pay its debts as such debts become due.

 

 
1


--------------------------------------------------------------------------------




 

(d)  Final judgment or judgments (after the expiration of all times to appeal
therefrom) for the payment of money in excess of $1,000,000 in the aggregate
shall be rendered against the Company and the same shall not (i) be fully
covered by insurance or bonded over, or (ii) within thirty (30) days after the
entry thereof, have been discharged or execution thereof stayed pending appeal,
or have been discharged within five (5) days after the expiration of any such
stay.

 

3.  Attorney's Fees.  If the indebtedness represented by this Note or any part
thereof is collected in bankruptcy, receivership or other judicial proceedings
or if this Note is placed in the hands of attorneys for collection after
default, the Company agrees to pay, in addition to the principal and interest
payable hereunder, reasonable attorneys' fees and costs incurred by the
Investor.

 

4.  Conversion.

 

4.1  Voluntary Conversion.  The Holder shall have the right, exercisable in
whole or in part, to convert the outstanding principal into a number of fully
paid and nonassessable whole shares of the Company's $0.001 par value common
stock ("Common Stock") determined in accordance with Section 6.2 below.

 

4.2  Shares Issuable.  The number of whole shares of Common Stock into which
this Note may be voluntarily converted ("Conversion Shares") shall be determined
by dividing the aggregate principal amount borrowed hereunder by $0.001. (the
“Note Conversion Price”).

 

4.3  Notice and Conversion Procedures.  After receipt of demand for repayment,
the Company agrees to give the Holder notice at least five (5) business days
prior to the time that the Company repays this Note.  If the Holder elects to
convert this Note, the Holder shall provide the Company with a written notice of
conversion setting forth the amount to be converted. The notice must be
delivered to the Company together with this Note.  Within twenty (20) business
days of receipt of such notice, the Company shall deliver to the Holder
certificate(s) for the Common Stock issuable upon such conversion and, if the
entire principal amount hereunder was not so converted, a new note representing
such balance.  The shares of Common Stock issuable upon such conversion shall be
deemed issued and outstanding upon receipt of the notice of conversion.

 

4.4  Anti-Dilution Provisions.

 

(a) Adjustments of Note Conversion Price. If the Company should at any time, or
from time to time, during the term of this Note issue or sell any shares of
Common Stock (other than the Conversion Shares which may be purchased upon
conversion of the Notes, stock purchased pursuant to options, warrants and/or
conversion rights outstanding as of the date of this Note and stock purchased
pursuant to rights or options which may be granted to employees of the Company
whether or not pursuant to a plan) without consideration or for a consideration
per share less than the Note Conversion Price in effect immediately prior to the
time of such issue or sale, then forthwith upon such issue or sale, the Note
Conversion Price shall be adjusted to a price (computed to the nearest cent)
determined by dividing (i) the sum of (x) the number of shares of Common Stock
outstanding immediately prior to such issue or sale multiplied by the Note
Conversion Price in effect immediately prior to such issue or sale, and (y) the
consideration, if any, received by the Company upon such issue or sale, by (ii)
the total number of shares of Common Stock outstanding immediately after such
issue or sale. For purposes of this subsection 6.4(a), the following provisions
(1) to (5) shall also be applicable:

 

 
2


--------------------------------------------------------------------------------




  

(1) Options.  In case at any time hereafter the Company shall in any manner
grant any right to subscribe for or to purchase, or any option for the purchase
of Common Stock or any stock or other securities convertible into or
exchangeable for Common Stock (such convertible or exchangeable stock or
securities being hereinafter referred to as “Convertible Securities") other than
the Notes and other than rights or options which may be granted to employees of
the Company whether or not pursuant to a plan, and the minimum price per share
for which Common Stock is issuable, pursuant to such rights or options or upon
conversion or exchange of such Convertible Securities (determined by dividing
(i) the total amount if any, received or receivable by the Company as
consideration for the granting of such rights or options, plus the minimum
aggregate amount of additional consideration payable to the Company upon the
exercise of such rights or options, plus in the case of such Convertible
Securities, the minimum aggregate amount of additional consideration if any,
payable upon the conversion or exchange thereof, by (ii) the total maximum
number of shares of Common Stock issuable pursuant to such rights or options or
upon the conversion or exchange of the total maximum amount of such Convertible
Securities issuable upon the exercise of such rights or options) shall be less
than the Note Conversion Price in effect immediately prior to the time of the
granting of such rights or options, then the total maximum number of shares of
Common Stock issuable pursuant to such rights or options or upon conversion or
exchange of the total maximum amount of such Convertible Securities issuable
upon the exercise of such rights or options shall (as of the date of granting of
such rights or options) be deemed to be outstanding and to have been issued for
said price per share as so determined; provided, that no further adjustment of
the Note Conversion Price shall be made upon the actual issue of Common Stock
deemed to have been issued; and further provided, that, upon the expiration of
such rights (including rights to convert or exchange) or options, (a) the number
of shares of Common Stock deemed to have been issued and outstanding by reason
of the fact that they were issuable pursuant to such rights or options
(including rights to convert or exchange) were not exercised, shall no longer be
deemed to be issued and outstanding, and (b) the Note Conversion Price shall
forthwith be adjusted to the price which would have prevailed had all
adjustments been made on the basis of the issue only of the shares of Common
Stock actually issued upon the exercise of such rights or options or upon
conversion or exchange of such Convertible Securities.

 

(2) Convertible Securities. In case the Company shall in any manner, subsequent
to issuance of this Note, issue or sell any Convertible Securities, and the
minimum price per share for which Common Stock is issuable upon conversion or
exchange of such Convertible Securities (determined by dividing (i) the total
amount received or receivable by the Company as consideration for the issue or
sale of such Convertible Securities, plus the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the conversion or
exchange thereof, by (ii) the total maximum number of shares of Common Stock
issuable upon the conversion or exchange of all such Convertible Securities)
shall be less than the Note Conversion Price in effect immediately prior to the
time of such issue or sale, then the total maximum number of shares of Common
Stock issuable upon conversion or exchange of all such Convertible Securities
shall (as of the date of the issue or sale of such Convertible Securities) be
deemed to be outstanding and to have been issued for said price per share as so
determined; provided, that no further adjustment of the Note Conversion Price
shall be made upon the actual issue of Common Stock so deemed to have been
issued, and, further provided, that if any such issue or sale of such
Convertible Securities is made upon exercise of any right to subscribe for or to
purchase or any option to purchase any such Convertible Securities for which an
adjustment of the Note Conversion Price has been or is to be made pursuant to
other provisions of this subsection 6.4(a) no further adjustment of the Note
Conversion Price shall be made by reason of such issue or sale; and,
further provided. that, upon the termination of the right to convert or to
exchange such Convertible Securities for Common Stock, (a) the number of shares
of Common Stock deemed to have been issued and outstanding by reason of the fact
that they were issuable upon conversion or exchange of any such Convertible
Securities, which were not so converted or exchanged, shall no longer be deemed
to be issued and outstanding, and (b) the Note Conversion Price shall forthwith
be adjusted to the price which would have prevailed had all adjustments been
made on the basis of the issue only of the number of shares of Common Stock
actually issued upon conversion or exchange of such Convertible Securities.

 

(3) Determination of Issue Price. In case any shares of Common Stock or
Convertible Securities or any rights or options to purchase any such stock or
securities shall be issued for cash, the consideration received therefor, after
deducting therefrom any commission or other expenses paid or incurred by the
Company for any underwriting of, or otherwise in connection with, the issuance
thereof, shall be deemed to be the amount received by the Company therefor. in
case any shares of Common Stock or Convertible Securities or any rights or
options to purchase any such stock or securities shall be issued for a
consideration part or all of which shall be other than cash, then, for the
purpose of this subsection 6.4 (a), the Board of Directors of the Company shall
make a good faith determination of the fair value of such consideration,
irrespective of accounting treatment, and such Common Stock, Convertible
Securities, rights or options shall be deemed to have been issued for an amount
of cash equal to the value so determined by the Board of Directors. The
reclassification of securities other than Common Stock into securities including
Common Stock shall be deemed to involve the issuance for a consideration other
than cash of such Common Stock immediately prior to the close of business on the
date fixed for the determination of security holders entitled to receive such
Common Stock. In case any shares of Common Stock or Convertible Securities or
any rights or options to purchase any such stock or other securities shall be
issued together with other stock or securities or other assets of the Company
for a consideration which includes both, the Board of Directors of the Company
shall determine what part of the consideration so received is to be deemed to be
consideration for the issue of such shares of such Common Stock, Convertible
Securities, rights or options.

 

 
3


--------------------------------------------------------------------------------




  

(4) Determination of Date of Issue. In case the Company shall take a record of
the holders of any Common Stock for the purpose of entitling them (i) to receive
a dividend or other distribution payable in Common Stock or in Convertible
Securities, or (ii) to subscribe for or purchase Common Stock or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

(5) Treasury Shares. For the purpose of this subsection 4.4(a), shares of Common
Stock at any relevant time owned or held by or for the account of the Company
shall not be deemed outstanding.

 

(b) Adjustment of Number of Shares. Anything in this Section 4.4 to the contrary
notwithstanding, in case the Company shall at any time issue Common Stock or
Convertible Securities by way of dividend or other distribution on any stock of
the Company or subdivide or combine the outstanding shares of Common Stock, the
Note Conversion Price shall be proportionately decreased in the case of such
issuance (on the day following the date fixed for determining shareholders
entitled to receive such dividend or other distribution) or decreased in the
case of such subdivision or increased in the case of such combination (on the
date that such subdivision or combination shall become effective).

 

(c) No Adjustment for Small Amounts. Anything in this Section 4.4 to the
contrary notwithstanding, the Company shall not be required to give effect to
any adjustment in the Note Conversion Price unless and until the net effect of
one or more adjustments, determined as above provided, shall have required a
change of the Note Conversion Price by at least one cent, but when the
cumulative net effect of more than one adjustment so determined shall be to
change the actual Note Conversion Price by at least one cent, such change in the
Note Conversion Price shall thereupon be given effect.

 

(d) Number of Shares Adjusted. Upon any adjustment of the Note Conversion Price,
the Holder shall thereafter (until another such adjustment) be entitled to
purchase, at the new Note Conversion Price, the number of shares, calculated to
the nearest full share, obtained by multiplying the number of shares of Common
Stock initially issuable upon conversion of this Note by the Note Conversion
Price in effect on the date hereof and dividing the product so obtained by the
new Note Conversion Price.

 

4.5  No Fractional Shares.  No fractional shares of Common Stock shall be issued
upon conversion of this Note.  In lieu of the Company issuing any fractional
shares to the Holder upon the conversion of this Note, the Company shall pay to
the Holder the amount of outstanding principal and interest hereunder that is
not so converted.

 

6.  Representations, Warranties and Covenants of the Company.  The Company
represents, warrants and covenants with the Holder as follows:

 

(a)  Authorization; Enforceability.  All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Note and the performance of all
obligations of the Company hereunder has been taken, and this Note constitutes a
valid and legally binding obligation of the Company, enforceable in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(b)  Governmental Consents.  No consent, approval, qualification, order or
authorization of, or filing with, any local, state or federal governmental
authority is required on the part of the Company in connection with the
Company's valid execution, delivery or performance of this Note except any
notices required to be filed with the Securities and Exchange Commission under
Regulation D of the Securities Act of 1933, as amended (the "1933 Act"), or such
filings as may be required under applicable state securities laws, which will be
timely filed within the applicable periods therefor.

 

(c)  No Violation.  The execution, delivery and performance by the Company of
this Note and the consummation of the transactions contemplated hereby will not
result in a violation of its Certificate of Incorporation or Bylaws, in any
material respect of any provision of any mortgage, agreement, instrument or
contract to which it is a party or by which it is bound or, to the best of its
knowledge, of any federal or state judgment, order, writ, decree, statute, rule
or regulation applicable to the Company or be in material conflict with or
constitute, with or without the passage of time or giving of notice, either a
material default under any such provision or an event that results in the
creation of any material lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets or properties.

 

 
4


--------------------------------------------------------------------------------




  

7.  Representations and Covenants of the Holder.  The Company has entered into
this Note in reliance upon the following representations and covenants of the
Holder:

 

(a)  Investment Purpose.  This Note and the Common Stock issuable upon
conversion of the Note are acquired for investment and not with a view to the
sale or distribution of any part thereof, and the Holder has no present
intention of selling or engaging in any public distribution of the same except
pursuant to a registration or exemption.

 

(b)  Private Issue.  The Holder understands (i) that this Note and the Common
Stock issuable upon conversion of this Note are not registered under the 1933
Act or qualified under applicable state securities laws, and (ii) that the
Company is relying on an exemption from registration predicated on the
representations set forth in this Section 7.

 

(c)  Financial Risk.  The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.

 

(d)  Risk of No Registration.  The Holder understands that if the Company does
not register with the Securities and Exchange Commission pursuant to Section 12
of the Securities Exchange Act of 1934 (the "1934 Act"), or file reports
pursuant to Section 15(d) of the 1934 Act, or if a registration statement
covering the securities under the 1933 Act is not in effect when it desires to
sell the Common Stock issuable upon conversion of the Note, it may be required
to hold such securities for an indefinite period.  The Holder also understands
that any sale of the Note or the Common Stock which might be made by it in
reliance upon Rule 144 under the 1933 Act may be made only in accordance with
the terms and conditions of that Rule.

 

8.  Assignment.  Subject to the restrictions on transfer described in Section 12
below, the rights and obligations of the Company and the Holder shall be binding
upon and benefit the successors, assigns, heirs, administrators and transferees
of the parties.

 

9.  Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Holder.

 

10.  No Other Notes.  The parties hereto agree that this Note shall supercede
any and all Notes previously issued by the Company to the Holder.

 

11.  Transfer of This Note or Securities Issuable on Conversion Hereof.  With
respect to any offer, sale or other disposition of this Note or securities into
which this Note may be converted, the Holder will give written notice to the
Company prior thereto, describing briefly the manner thereof.  Unless the
Company reasonably determines that such transfer would violate applicable
securities laws, or that such transfer would adversely affect the Company's
ability to account for future transactions to which it is a party as a pooling
of interests, and notifies the Holder thereof within five (5) business days
after receiving notice of the transfer, the Holder may effect such transfer. 
Each Note thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the 1933 Act, unless in the
opinion of counsel for the Company such legend is not required in order to
ensure compliance with the 1933 Act.  The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.

 

 
5


--------------------------------------------------------------------------------




  

12.  Notices.  Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given upon
delivery if personally delivered or three (3) business days after deposit if
deposited in the United States mail for mailing by certified mail, postage
prepaid.

 

13.  Governing Law.  This Note is being delivered in and shall be construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.

 

14.  Heading; References.  All headings used herein are used for convenience
only and shall not be used to construe or interpret this Note.  Except as
otherwise indicated, all references herein to Sections refer to Sections hereof.

 

15.  Waiver by the Company.  The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.

 

16.  Delays.  No delay by the Holder in exercising any power or right hereunder
shall operate as a waiver of any power or right.

 

17.  Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision was
so excluded and shall be enforceable in accordance with its terms.

 

18.  No Impairment.  The Company will not, by any voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Note and in the taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Holders of this Note against impairment.

 

 
6


--------------------------------------------------------------------------------




 

 

IN WITNESS WHEREOF, Secure Luggage has caused this Note to be executed in its
corporate name and this Note to be dated, issued and delivered, all on the date
first above written.

 

 

  SECURE LUGGAGE SOLUTIONS INC.           Date: October __, 2014 By       Donald
Bauer, President           INVESTOR     Date: October __, 2014 Raoul Taylor

 

 7

--------------------------------------------------------------------------------